Title: From George Washington to the Commissioners for the District of Columbia, 3 March 1793
From: Washington, George
To: Commissioners for the District of Columbia

 

Gentlemen,
Philadelphia March 3d 1793.

This will be handed to you by Doctor Thornton of this City, who goes forward to lay before you a plan which he has prepared for the Capitol proposed to be built in the federal City.
Grandeur, Simplicity and Convenience appear to be so well combined in this plan of Doctor Thornton’s, that I have no doubt of its meeting with that approbation from you, which I have given it upon an attentive inspection, and which it has received from all those who have seen it and are considered as judges of such things.
How far the expense of such a building, as is exhibited by the plan, will comport with the funds of the City, you will be the best judges, after having made an estimate of the quantity of materials and labour to be employed in executing it. And to obviate objections that may be raised on this head, it should be considered, that the external of the building will be the only immediate expense to be incurred. The internal work—and many of the ornamental parts without, may be finished gradually, as the means will permit, and still the whole be completed within the time contemplated by law for the use of the building. With very great esteem, I am, Gentlemen, Your most Obedt Servant

Go: Washington

